Citation Nr: 0205182	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-operative 
meniscectomy, left knee, with traumatic arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The claimant had active military service from December 1976 
to January 1982.  

This appeal comes to the Board as a result of a May 1996 
rating action of the Department of Veterans Affairs (VA) 
regional office (RO) in New Orleans, Louisiana, which granted 
a 10 percent evaluation for the left knee disability.  After 
the appellant perfected this appeal, an RO Hearing Officer 
issued an August 1997 decision granting a 20 percent 
evaluation.  As this evaluation is not the maximum benefit 
that may be allowed for this disability and, as the appellant 
has not expressly limited his appeal to a 20 percent 
evaluation, the Board will adjudicate the claim as if he 
seeks the maximum benefit allowable.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

In June 1998, the veteran testified at a personal hearing at 
the RO before the undersigned, who was designated by the 
Chairman to conduct that hearing and decide the appeal.  38 
U.S.C.A. § 7107(c), (d) (West Supp. 2001).  A transcript of 
the hearing is of record.

In December 1998, the Board remanded the claim for further 
evidentiary development.  In February 2002, the RO again 
certified the case to the Board for disposition.  


FINDING OF FACT

The appellant's left knee disability is manifested by painful 
motion, with maximum limitation of 5 degrees extension and 
105 degrees flexion, and functional loss due to pain on 
motion, without lateral instability or subluxation.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative meniscectomy of the left knee with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Codes 5010, 5257 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant's claim is one for an increased evaluation, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a February 1997 statement of the case and an 
August 1997 supplemental statement of the case, and, after 
the Board's December 1998 remand, April 2000 and November 
2001 supplemental statements of the case.  These documents 
together listed the evidence considered, the legal criteria 
for evaluating the severity of the disability, and the 
analysis of the facts as applied to that criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate the claim. The Board concludes from 
these actions that VA has informed the appellant of the type 
of information and evidence necessary to substantiate his 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his March 1996 claim and in his December 1996 notice of 
disagreement, the appellant indicated that he had received 
treatment from the New Orleans VA Medical Center (VAMC).  The 
RO obtained some records from that facility, in April 1996 
and January 1997.  Additional records were received in July 
1999 in response to a directive in the Board's December 1998 
remand.  The Board's remand also directed the RO to take 
appropriate action to obtain clinical records from Dr. 
Hontas.  In a May 1999 letter, the RO asked the appellant to 
complete a release authorizing Dr. Hontas to provide VA with 
copies of pertinent records.  He did not respond by returning 
a signed release, and thus VA cannot approach Dr. Hontas to 
obtain potentially relevant records.  The Board's remand 
asked the RO to obtain records relevant to the appellant's 
receipt of benefits from the Social Security Administration.  
Records from that agency were received in May 1999.  Finally, 
the Board's remand asked that the RO verify the appellant's 
service, which the RO accomplished in February 2000.  The 
Board concludes that VA has undertaken reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a 
VA examination in April 1996.  In response to the Board's 
December 1998 remand, the RO afforded the appellant another 
examination in July 1999.  The RO returned the examination to 
the examiner because he did not adequately discuss whether 
the appellant's left knee disability resulted in functional 
loss due to pain on motion.  The examiner provided two 
addendums to his report, in July 1999 and August 2001.  The 
appellant's representative argues that a new examination is 
needed because the examiner was biased against the appellant.  
The Board finds no basis for this allegation and finds that 
further examination is not necessary.

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

The veteran has established service connection for post-
operative meniscectomy, left knee, with traumatic arthritis.  
It has been evaluated as 20 percent disabling.  In March 
1996, the appellant filed a claim seeking an increased 
evaluation.  He contends that it is more disabling than 
currently evaluated because his left knee disability is 
manifested by pain on motion, instability, and limitation of 
motion, which makes difficult work around his home and using 
stairs.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The evidence of record relevant to the claim is as follows:

? A March 1996 VA clinical record indicated that the 
appellant complained of left knee pain and a feeling 
that the knee would buckle under weight.  

? VA examination in April 1996 revealed no swelling or 
deformity of the left knee, light-touch sensation, deep 
tendon reflexes present, and palpable peripheral 
pulses.  Left knee range of motion was with pain and 
crepitation over the left patella from five degrees 
extension to 105 degrees flexion.  There was no 
subluxation.  X-rays of the left knee showed 
osteoarthritic changes.  The diagnosis was status post 
meniscectomy and degenerative joint disease of the left 
knee.  

? VA clinical records in May 1996 noted full range of 
motion of the left knee and the appellant's complaints 
of increased buckling.  VA clinical records in July 
1996 indicated that the appellant complained of left 
knee locking and pain; examination revealed full range 
of motion, no effusion, medial joint tenderness, and 
patella crepitance.  A December 1996 VA clinical record 
showed that the appellant complained of chronic left 
knee pain and tenderness with full range of motion; no 
instability was identified.  

? In an April 1997 clinical record, Dr. Hontas reported 
that the appellant had medial gonarthritis of the left 
knee, for which he received injections and used Motrin.  

? The appellant testified at a May 1997 RO hearing that 
he had instability, swelling, and pain on movement 
affecting the left knee.  He noted that he was treated 
with injection therapy and used Motrin.  He also noted 
that the knee buckled sometimes, about three times per 
week, for which he sometimes used a cane and which made 
difficult ascending and descending stairs.  He also 
suggested the left knee symptoms made difficult work 
around his home.  

? January and February 1998 VA clinical records revealed 
left knee tenderness and degenerative changes.  An 
April 1998 VA clinical record noted complaints of left 
knee pain and x-ray findings of moderate degenerative 
joint disease.  

? The appellant then testified at a June 1998 hearing 
before the undersigned.  He stated that his left knee 
swelled and constantly ached, that he had pain on 
motion, and that he had instability.  Though at first 
he could not state how often the knee felt like giving 
way, he later indicated that he had give way about 
twice weekly and that the left knee felt like giving 
way after standing and walking for 30 to 45 minutes, 
such as when mowing the lawn.  He indicated that he 
used a cane for walking short distances, such as a two 
blocks.  He reported that he received injection 
therapy.  

? Records received from the Social Security 
Administration in May 1999 indicated that the appellant 
injured his cervical spine and lumbar spine in a motor 
vehicle accident in 1991.  The pain from this injury 
apparently radiated into his left leg, though there was 
no indication that it affected the left knee 
disability.  In a decision dated in February 1994, the 
SSA granted the appellant a period of disability based 
on these injuries.  These records included a March 1996 
private examination report indicating that the 
appellant's left knee had no swelling, was stable to 
stress, and had motion from zero degrees to 130 
degrees.  He walked with a normal gait.  

? VA examination in July 1999 indicated that the 
appellant complained of left knee swelling and pain.  
Range of motion of the left knee was zero degree 
extension and 120 degrees flexion.  There was no 
obvious knee instability evident.  X-rays showed very 
mild left knee degenerative joint disease in the form 
of bone spur formation and very mild narrowing of the 
medial knee compartment.  The diagnoses included 
degenerative joint disease of the left knee.  In a July 
1999 addendum to the examination, the examiner 
commented that the left knee range of motion was from 
zero degree extension to 120 degrees flexion, with 
normal range being from zero degree extension to 140 
degrees flexion.  The examiner also noted pain by 
increased activities as well as intermittent swelling 
of the left knee that went along with weakened movement 
and excess fatigability of the left leg.  The examiner 
remarked that increased use of the left knee would 
limit the appellant's functional ability and he 
recommended that the appellant restrict activities such 
as running, jumping, prolonged walking, and climbing.  
In another addendum dated August 2001, the examiner 
indicated that he had reviewed the claims file prior to 
the July 1999 examination and that he had reviewed the 
Board's remand directives.  The examiner again noted 
the range of motion of the left knee, the functional 
limitation to the left knee on increased use, and the 
recommended restriction of physical activities.  

In this case, the appellant's left knee disability has been 
rated 20 percent disabling pursuant to the criteria for 
Diagnostic Code 5010-5257.  In assigning diagnostic code 
numbers for residual conditions, the diagnostic code for the 
primary condition is to be followed by a hyphen and the 
diagnostic code for the residual condition.  Thus, the 
veteran's disability rating reflects that it is assigned for 
traumatic arthritis (Diagnostic Code 5010), rated as other 
impairment of the knee (Diagnostic Code 5257).  Other 
impairment of the knee is rated according to whether there is 
slight (10 percent), moderate (20 percent), or severe (30 
percent) recurrent subluxation or lateral instability.  In 
this case, there is no evidence of subluxation of the left 
knee at any time.  As for instability, the veteran has 
alleged that his left knee is severely unstable.  He noted a 
feeling of instability in a March 1996 VA clinical record, 
and complained of increased buckling in May 1996 VA clinical 
records, and in his May 1997 and June 1998 hearing 
testimonies.  However, the objective medical evidence does 
not document instability.  A private March 1996 examination, 
part of the SSA records, indicated that the left knee was 
stable to stress.  In a December 1996 VA clinical record, no 
instability was identified.  The July 1999 VA examination 
showed no obvious knee instability.  The medical evidence, 
therefore, shows no subluxation or lateral instability to 
justify the currently-assigned 20 percent evaluation.  

Accordingly, the Board looks to Diagnostic Code 5010, 
appropriate to the veteran's left knee arthritis.  Traumatic 
arthritis, substantiated by x-ray findings, is to be rated as 
degenerative arthritis (Diagnostic Code 5003).  Degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint in noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, if 
limitation of motion is objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).

The appropriate criteria for evaluating limitation of motion 
of a knee joint are found at Diagnostic Codes 5260 or 5261.  

Diagnostic Code 5260 for limitation of flexion:
  Flexion limited to 15 degrees 
.....................................      30 percent
  Flexion limited to 30 degrees 
.....................................      20 percent
  Flexion limited to 45 degrees 
.....................................      10 percent
  Flexion limited to 60 degrees 
.....................................        0 percent

Diagnostic Code 5261 for limitation of extension:  
  Extension limited to 45 degrees 
...................................    50 percent
  Extension limited to 30 degrees 
...................................    40 percent
  Extension limited to 20 degrees 
...................................    30 percent
  Extension limited to 15 degrees 
...................................    20 percent
  Extension limited to 10 degrees 
...................................    10 percent
  Extension limited to 5 degrees 
....................................       0 percent

38 C.F.R. § 4.71a (2001).  See 38 C.F.R. § 4.71 (2001) 
(standardized description of knee motion is from zero to 140 
degrees). 

As for flexion, the March 1996 private examination report 
showed full flexion, the April 1996 VA examination noted 
flexion to 105 degrees, the May 1996 and December VA clinical 
records showed full flexion, and the July 1999 VA examination 
showed flexion to 120 degrees.  These findings do not meet 
even the criteria of flexion limited to 60 degrees for a 
noncompensable evaluation under Diagnostic Code 5260.  
Therefore, a compensable evaluation is not warranted for 
limitation of flexion.  As for extension, the March 1996 
private examination report, the May and December 1996 VA 
clinical records, and the July 1999 VA examination report all 
showed extension as full or to zero degrees.  None of these 
measurements correspond to extension limited to five degrees, 
the noncompensable level under Diagnostic Code 5061.  The 
April 1996 VA examination did include a measurement of 
extension limited to five degrees, which corresponds to the 
criteria for a noncompensable evaluation under Diagnostic 
Code 5261.  One month later, though, a May 1996 VA clinical 
record noted full range of motion, as did the remainder of 
the evidence cited above, essentially outweighing the 
findings of the April 1996 examination.  The limitation of 
motion is, at most, equivalent to that required for a 
noncompensable evaluation under Diagnostic Code 5261.  
Accordingly, under the criteria for rating degenerative 
arthritis, a 10 percent rating is appropriate for a major 
joint affected by noncompensable limitation of motion.  
Diagnostic Code 5003.  (The knee is a major joint.  38 C.F.R. 
§ 4.45(f) (2001).)

However, when evaluating a joint rated on limitation of 
motion, consideration must be given to whether a higher 
evaluation is warranted based on greater limitation of motion 
due to pain on use, including during flare-ups (see 38 C.F.R. 
§ 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)), and 
whether a higher evaluation may be warranted due to weakened 
movement, excess fatigability, or incoordination (see 38 
C.F.R. § 4.45; DeLuca, 8 Vet. App. at 207).  In evaluating 
any form of arthritis, painful motion is an important factor 
of disability, and it is the intention of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).

The July 1999 VA examiner, in his report of that month and in 
addendums dated in July 1999 and August 2001, reported that 
the appellant had pain, weakened movement, and excess 
fatigability of the left leg due to the left knee arthritis, 
which limited his functional abilities.  In his testimony in 
May 1997 and June 1998, the appellant stated that these 
manifestations of the left knee disability made certain 
activities difficult, such as using stairs, mowing the lawn, 
and working around his home.  These findings of painful 
motion and functional limitation associated with the left 
knee formed the basis for the RO's assignment of a 20 percent 
rating, which is not objectively supported by any limitation 
of motion shown on examination or by any objective 
subluxation or instability.  Thus, the currently assigned 20 
percent rating fully compensates for the veteran's pain on 
use and assumes, in the absence of any objective evidence of 
the same, that the veteran's left knee will exhibit greater 
limitation of motion on flare-ups or with use.  It also 
reflects that, with use or on flare-ups, the knee does 
experience fatigue and weakened movement, making certain 
activities around the home difficult.

The currently-assigned 20 percent rating, therefore, does 
take into account additional functional limitation, greater 
than that actually reflected in examination reports or 
treatment records, that is likely to occur with use due to 
pain, fatigue, or weakness.  In order to warrant such a 
rating based on the objective manifestations of disability, 
the veteran would have to exhibit extension limited to 15 
degrees, flexion limited to 30 degrees, or moderate 
subluxation or lateral instability, none of which is 
objectively shown in the record.  Accordingly, the 
preponderance of the evidence is against assigning a rating 
any higher than the currently-assigned 20 percent rating.

Consideration is given to other potentially applicable 
diagnostic codes that provide for evaluations in excess of 20 
percent.  Higher ratings would potentially be available under 
Diagnostic Code 5256 (ankylosis of the knee) or Diagnostic 
Code 5262 (impairment of tibia and fibula).  38 C.F.R. 
§ 4.71a (2001).  The appellant's knee is not ankylosed, and 
impairment of the tibia and fibula is not shown, so use of 
either of those codes would not be appropriate to evaluate 
the left knee disability.



ORDER

Entitlement to an increased rating for post-operative 
meniscectomy, left knee, with traumatic arthritis, currently 
evaluated as 20 percent disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

